Case: 17-12375   Date Filed: 02/07/2019   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12375
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:16-cr-20119-DMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANDREW NELSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 7, 2019)

Before WILLIAM PRYOR, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
             Case: 17-12375     Date Filed: 02/07/2019   Page: 2 of 11


      Andrew Nelson appeals his convictions for one count of conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a); six counts of Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a); and six counts of brandishing a firearm

in furtherance of a crime of violence, in violation of the Armed Career Criminal Act,

18 U.S.C. § 924(c). On appeal, he argues that his convictions under § 924(c) are

invalid because Hobbs Act robbery is not a “crime of violence” under the ACCA’s

elements clause, § 924(c)(3)(A), and because the ACCA’s residual clause,

§ 924(c)(3)(B), is unconstitutionally vague. Mr. Nelson also contends that the

district court erred by denying his attorney’s request for additional time to prepare

for trial and by denying his motion for a mistrial. Because Mr. Nelson’s challenges

to his § 924(c) convictions are foreclosed by precedent, and because Mr. Nelson

cannot show that he was prejudiced by the district court denying his motions for a

continuance and mistrial, we affirm.

                                         I

      We review the district court’s application of § 924(c) de novo. See United

States v. Tate, 586 F.3d 936, 946 (11th Cir. 2009). Under the prior-panel-precedent

rule, however, we are bound by our prior decisions unless and until they are

overruled or undermined to the point of abrogation by the Supreme Court or this

Court sitting en banc. See United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.

2008).


                                         2
              Case: 17-12375    Date Filed: 02/07/2019    Page: 3 of 11


      The ACCA provides for mandatory minimum sentences for any defendant

who uses or carries a firearm during a crime of violence or a drug-trafficking crime.

See § 924(c)(1). For the purposes of the ACCA, “crime of violence” means an

offense that is a felony and


      (A)    has as an element the use, attempted use, or threatened use of
             physical force against the person or property of another, or

      (B)    that by its nature, involves a substantial risk that physical force
             against the person or property of another may be used in the
             course of committing the offense.

§ 924(c)(3)(A), (B). We commonly refer to § 924(c)(3)(A) as the “elements clause,”

and § 924(c)(3)(B) as the “residual clause.” See, e.g., Ovalles v. United States, 905
F.3d 1231, 1234 (11th Cir. 2018) (en banc).

      On appeal, Mr. Nelson contends that his convictions do not qualify as crimes

of violence under either the elements clause or residual clause. First, Mr. Nelson

argues that Hobbs Act robbery is not a crime of violence under § 924(c)’s elements

clause because it can be committed without the use, attempted use, or threatened use

of force. He also argues that, because the prosecution alternatively pursued an aiding

and abetting theory, his convictions must be construed as being for aiding and

abetting Hobbs Act robbery—which does not qualify under § 924(c)’s elements

clause. Second, Mr. Nelson argues that § 924(c)’s residual clause is

unconstitutionally vague under the Supreme Court’s rulings in Johnson v. United


                                          3
                Case: 17-12375       Date Filed: 02/07/2019       Page: 4 of 11


States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

These arguments are foreclosed by binding precedent. See Smith v. GTE Corp., 236
F.3d 1292, 1302–04 (11th Cir. 2001).

       After the parties briefed this appeal, we decided Ovalles v. United States, 905
F.3d 1231, 1252–53 (11th Cir. 2018) (en banc), and held that the Supreme Court’s

decisions in Johnson and Dimaya did not render § 924(c)’s residual clause

unconstitutionally vague.        We reasoned that the constitutional-doubt canon of

statutory construction required us to apply § 924(c)’s residual clause using a

conduct-based approach, as opposed a categorical approach, considering the “actual,

real-world facts of the crime’s commission” to determine whether a defendant’s

crime qualifies under the residual clause. Id. at 1253. We subsequently applied the

rule from Ovalles in United States v. St. Hubert, 909 F.3d 335, 344–45 (11th Cir.

2018), concluding that the defendant’s vagueness challenge to § 924(c)’s residual

clause failed.     Applying the conduct-based approach, we concluded that the

defendant’s Hobbs Act robbery conviction was as a “crime of violence” under the

residual clause because he brandished a firearm during a robbery and threatened to

shoot store employees. See id. at 345. 1


1
  We acknowledge that the Supreme Court recently granted certiorari to review whether § 924(c)’s
residual clause is unconstitutionally vague in light of Johnson and Dimaya. See United States v.
Davis, 903 F.3d 483 (5th Cir. 2018), cert. granted, No. 18-431, 2019 WL 98544 (U.S. Jan. 4,
2019). But the constitutionality of § 924(c)’s residual clause does not control the outcome of this
appeal because we also conclude that Mr. Nelson’s Hobbs Act robbery convictions qualify as
crimes of violence under § 924(c)’s elements clause. For the same reason, we need not apply the
                                                4
               Case: 17-12375      Date Filed: 02/07/2019   Page: 5 of 11


       In St. Hubert we also concluded that—even if Johnson and Dimaya

invalidated § 924(c)’s residual clause—the defendant’s § 924(c) challenge failed

because we had previously held that Hobbs Act robbery is a crime of violence under

§ 924(c)’s elements clause. See id. at 345 (citing In re Saint Fleur, 824 F.3d 1337,

1340–41 (11th Cir. 2016)). We then went on to cite In re Colon, 826 F.3d 1301,

1305 (11th Cir. 2016), which held that aiding and abetting Hobbs Act robbery

similarly qualifies as a crime of violence under § 924(c)’s elements clause because

a person convicted of aiding and abetting an offense is punishable as a principal, and

nothing in § 924(c) suggested that Congress intended to limit aiding and abetting

liability. See St. Hubert, 909 F.3d at 345.

       On appeal, Mr. Nelson acknowledges our decisions in Colon and Saint Fleur,

but contends that they are not binding here because both were rulings on applications

to file a second or successive 28 U.S.C. § 2255 motion, as opposed to direct appeals,

and were decided without full briefing. This argument is also foreclosed by St.

Hubert. There, we explicitly determined that the decisions in Saint Fleur and Colon

are binding, despite being rulings on second or successive applications. See 909
F.3d at 346 (“Lest there by any doubt, . . . law established . . . in the context of

applications for leave to file second or successive § 2255 motions is binding

precedent on all subsequent panels of this court[.]”) (emphasis in original).


conduct-based approach from Ovalles, 905 F.3d at 1253.
                                             5
             Case: 17-12375     Date Filed: 02/07/2019   Page: 6 of 11


      Because Mr. Nelson’s challenges to his § 924(c) convictions are foreclosed

by St. Hubert, Ovalles, and Colon, we affirm his convictions on those grounds.

                                         II

      We review the district court’s the denial of Mr. Nelson’s motion to continue

his trial date for an abuse of discretion. See United States v. Bergouignan, 764 F.2d
1503, 1508 (11th Cir. 1985). “There are no mechanical tests for deciding when a

denial of a continuance is so arbitrary as to violate due process. The answer must be

found in the circumstances present in every case[.]” United States v. Valladares,

544 F.3d 1257, 1262 (11th Cir. 2008) (per curiam) (quoting United States v.

Verderame, 51 F.3d 249, 251 (11th Cir. 1995)). To obtain reversal due to the denial

of a continuance, however, the defendant “must show that the denial . . . resulted in

specific substantial prejudice.” Bergouignan, 764 F.2d at 1508. “To make such a

showing, [the defendant] must identify relevant, non-cumulative evidence that

would have been presented if his request for a continuance had been granted.”

United States v. Saget, 991 F.2d 702, 708 (11th Cir. 1993). If the defendant fails to

proffer evidence or theories that would have been presented had he been granted a

continuance, he has not shown specific substantial prejudice. See United States v.

Gibbs, 594 F.2d 125, 127 (5th Cir. 1979) (per curiam).

      Here, the district court granted Mr. Nelson’s motion to discharge his original

defense counsel and appointed new counsel on December 5, 2016. To allow Mr.


                                         6
              Case: 17-12375     Date Filed: 02/07/2019    Page: 7 of 11


Nelson’s new attorney to get up to speed, the district court continued Mr. Nelson’s

trial for seven weeks, until January 23, 2017. On January 12, 2017, Mr. Nelson’s

new attorney moved to continue the January 23 trial date to allow him more time to

review evidence and prepare for trial. The district court denied that motion, citing

the numerous times that the trial had already been continued.

      In our view, the district court did not commit reversible error by denying Mr.

Nelson’s motion for a continuance. Forty-nine days is a relatively short period of

time to prepare a defense when a defendant faces life in prison, and we acknowledge

that the government requested most of the prior continuances in this case. But even

if we are inclined to agree that a continuance was warranted, Mr. Nelson does not

point to any relevant, non-cumulative evidence that he would have presented if the

court had granted the continuance. See Valladares, 544 F.3d at 1264–65. Facing

similar circumstances, we have repeatedly held that a district court does not abuse

its discretion by denying a defense’s motion for a continuance if the defendant fails

to establish specific substantial prejudice. See id. (concluding that the district court

did not abuse its discretion by denying a continuance with only thirty-five days

prepare for trial); Saget, 991 F.2d at 708 (affirming the denial of a continuance where

the defense was only allowed fourteen days to review new evidence); United States

v. Gossett, 877 F.2d 901, 905–06 (11th Cir. 1989) (per curiam) (affirming the denial

of a seven-day continuance where the defense was allowed twenty-three days to


                                           7
              Case: 17-12375      Date Filed: 02/07/2019   Page: 8 of 11


prepare for trial); Gibbs, 594 F.2d at 126–27 (affirming the denial of a continuance

where the defense was allowed approximately one month to prepare for trial).

      On appeal, Mr. Nelson argues that the fact that his second attorney was not

permitted enough time to review “hundreds of hours of jail phone calls” establishes

that he was substantially prejudiced. The possibility that Mr. Nelson’s counsel may

have found additional evidence if the district court had granted a continuance,

however, does not establish prejudice. See United States v. Perez, 473 F.3d 1147,

1150–51 (11th Cir. 2006) (per curiam) (affirming the denial of a continuance to

review recordings because the defendant “present[ed] no reason why further review

would have revealed” exculpatory evidence). Because Mr. Nelson does not identify

any specific evidence that he would have presented at trial if the district court had

allowed his counsel more time to review the phone recordings, we cannot say that

the district court abused its discretion.

                                            III

      Like the denial of a continuance, we review the district court’s denial of Mr.

Nelson’s motion for a mistrial for an abuse of discretion. See United States v.

McGarity, 669 F.3d 1218, 1232 (11th Cir. 2012). To justify a mistrial, the defendant

must show substantial prejudice—i.e., “a reasonable probability that, without the

improper event, the result of the trial would have been different.” See United States




                                            8
              Case: 17-12375        Date Filed: 02/07/2019   Page: 9 of 11


v. Barsoum, 763 F.3d 1321, 1340 (11th Cir. 2014) (emphasis added). Mr. Nelson

fails to meet this high standard.

      At trial, Mr. Nelson’s attorney cross-examined one of the alleged robbery

victims. When the attorney attempted to discredit the victim’s identification of Mr.

Nelson, the witness became agitated, started cursing, accused the attorney of lying,

and accused the attorney of unfairly implying that he (the witness) was lying. See

D.E. 372 at 212. After the district court excused the jury, the attorney moved for a

mistrial, arguing that Mr. Nelson could no longer receive a fair trial after the

government’s only non-cooperating eyewitness made such accusations, used

“opprobrious language,” and failed to respond to questions. Id. at 214–15. The

district court denied the motion.

      The function of defense counsel is essential to due process, and an attorney is

entitled to courtesy and respect. See United States v. McLain, 823 F.2d 1457, 1462

(11th Cir. 1987), overruled on other grounds by United States v. Watson, 866 F.2d
381, 385 n.3 (11th Cir. 1989); Zebouni v. United States, 226 F.2d 826, 827 (5th Cir.

1955). At the same time, “the trial judge has broad discretion in handling the trial

and [we] should restrain [ ] from interposing [our] opinion absent a clear showing of

abuse.” McLain, 823 F.2d at 1460. See also United States v. Emmanuel, 565 F.3d
1324, 1334 (11th Cir. 2009) (“The district court is in the best position to evaluate




                                             9
             Case: 17-12375     Date Filed: 02/07/2019    Page: 10 of 11


the prejudicial effect of a statement or evidence on the jury.”) (quotation marks

omitted).

      We have suggested in past cases that the court or the government disparaging

defense counsel in front of the jury may unfairly prejudice the defendant. See

Zebouni, 226 F.2d at 827–28 (the judge); McLain, 823 F.2d at 1462 (the

government). Neither party, however, cites a case where a government witness

disparaging a defense attorney on cross-examination caused sufficient prejudice to

justify a mistrial. In United States v. De La Vega, 913 F.2d 861, 867 (11th Cir.

1990), we found no error where a government witness “volleyed” disparaging

remarks at the defense attorney on cross-examination because there is “no

governmental duty to muzzle prosecution witnesses on cross-examination” and

“there are no cases requiring reversal because of disparaging remarks made by

witnesses.” Moreover, we noted that “the trial judge [in De La Vega] labored to

minimize and cure this witness’s disparaging remarks.” Id. See also Messer v.

Kemp, 760 F.2d 1080, 1087 (11th Cir. 1985) (“Because the trial judge is in the best

position to evaluate the prejudicial effect of [an] outburst [by the victim’s father],

the decision on whether to grant a mistrial lies within his sound discretion.”)

      In this case, the district court did not abuse its discretion in denying Mr.

Nelson’s motion for a mistrial. Although our decisions in Zebouni and McLain

suggest that attacks on defense counsel may rise to the level of substantial prejudice,


                                          10
             Case: 17-12375    Date Filed: 02/07/2019   Page: 11 of 11


those cases dealt with disparagement by the court and the government, not a witness

on cross-examination. Cf. De La Vega, 913 F.2d at 867.

      Mr. Nelson does not otherwise establish substantial prejudice. He has not

shown that, without the witness’ outburst, there is a reasonable probability that the

result of the trial would have been different. See Barsoum, 763 F.3d at 1340. It may

be true that the witness’ accusations and distasteful language prejudiced the jury

against Mr. Nelson. But the witness’ statements—which the trial judge

contemporaneously admonished—could equally have soured the jury against the

witness and the prosecution. Moreover, there was ample evidence, aside from this

witness’ testimony, to establish guilt, including that Mr. Nelson admitted to

committing one of the alleged robberies and statements from other cooperating

witness.

                                         IV

      For the foregoing reasons, we affirm Mr. Nelson’s convictions under § 924(c)

and the district court’s denial of Mr. Nelson’s motions for a continuance and a

mistrial.

      AFFIRMED.




                                         11